Name: Commission Regulation (EC) No 545/2003 of 27 March 2003 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: America;  international trade;  trade policy;  agricultural activity;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|32003R0545Commission Regulation (EC) No 545/2003 of 27 March 2003 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance) Official Journal L 081 , 28/03/2003 P. 0010 - 0011Commission Regulation (EC) No 545/2003of 27 March 2003amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 223/2003(2), and in particular Article 11(1) thereof,Whereas:(1) The list of third countries from which certain agricultural products obtained by the organic production method must originate in order to be marketed within the Community, provided for in Article 11(1) of Regulation (EEC) No 2092/91, is set out in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 2382/2002(4). That list was drawn up in accordance with Article 11(2) of Regulation (EEC) No 2092/91.(2) Costa Rica submitted to the Commission a request to be included in the list provided for in Article 11(1) of Regulation (EEC) No 2092/91. Its authorities submitted the information required pursuant to Article 2(2) of Regulation (EEC) No 94/92.(3) The examination of this information and consequent discussion with the authorities of Costa Rica has led to the conclusion that in that country the rules governing production and inspection of agricultural products are equivalent to those laid down in Regulation (EEC) No 2092/91.(4) Imports from Costa Rica into the Community take place currently according to Article 11(6) of Regulation (EEC) No 2092/91.(5) The Commission has carried out an on-the-spot check of the rules of production and the inspection measures actually applied in Costa Rica, provided for in Article 11(5) of Regulation (EEC) No 2092/91.(6) Furthermore, the Australian authorities have informed the Commission that one inspection body has ceased its activity. Therefore the name of that body should be deleted from the Annex to Regulation (EEC) No 94/92.(7) Regulation (EEC) No 94/92 should therefore be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 31, 6.2.2003, p. 3.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 358, 31.12.2002, p. 120.ANNEXThe Annex to Regulation (EEC) No 94/92 is amended as follows:1. After the text referring to Australia: the following text is inserted"Costa Rica1. Product categories:(a) unprocessed crop products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91;(b) processed crop products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91.2. Origin:Products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in Costa Rica.3. Inspection bodies: Eco-LOGICA and BCS Oko-Garantie.4. Certificate issuing body: Ministerio de Agricultura y GanaderÃ ­a.5. Duration of the inclusion: 30.6.2006."2. In point 3 referring to Australia, the indent "- Organic Vignerons Association of Australia Inc. (OVAA)" is deleted.